DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/5/21 are acknowledged. Claims 104, 112, 115, 127, 128, 130, 133, 136, 139, 143 have been amended. Claims 156-187 have been added. Claims 1-103, 105, 106, 113, 114, 116-126, 142, and 144 have been canceled. Claims 104, 107-112, 115, 127-187 are pending and under examination as they read on the elected species of IL-12sc (SEQ ID NO: 18), IL-15 sushi (SEQ ID NO: 26), IFNa (SEQ ID NO: 23), GM-CSF (SEQ ID NO: 29), and the RNA modification N1-methyl-pseudouridine (m1). 
Withdrawn Rejections
The rejection of claims 104-116, 119-120, and 127-155 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating or reducing the likelihood of melanoma or a colorectal tumor, comprising administering mRNAs encoding IL-12sc, IL-15 sushi, IFNα, and GM-CSF having the sequences set forth in SEQ ID NOs: 32, 38, 50, and 56 or SEQ ID NOs: 35, 41, 47, 53, and 59, does not reasonably provide enablement for the entire genus of mRNAs and nucleic acids for treating a reducing the likelihood of a solid tumor, is withdrawn in light of Applicant’s amendment thereto. See paragraph 7, page 9 of the previous Office action.
The rejection of claims 105, 116, and 120 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of Applicant’s cancelation of the claims. See paragraph 9, page 38 of the previous Office action.
Maintained Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
127-187
Claims 104, 107-112, 115, and 127-187 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with 
The claims encompass a vast genus of mRNA and nucleic acids encoding an IL-12sc, an mRNA encoding IL-15 sushi, an mRNA encoding IFNα, and an mRNA encoding GM-CSF. The claims encompass an IFNα comprising a nucleic acid sequence having at least 95% identity to SEQ ID NO: 23, an IL-12sc comprising a nucleic acid sequence having at least 95% identity to SEQ ID NO: 18, an IL-15 sushi comprising a nucleic acid sequence having at least 95% identity to SEQ ID NO: 26 and a GM-CSF comprising a nucleic acid sequence having at least 95% identity to SEQ ID NO: 29. The claims state that at least one of the mRNAs can further comprise a modified nucleotide, a 5’ cap, a 5’ UTR nucleotide sequence having at least 80% identity to a nucleotide sequence in SEQ ID NOs: 2, 4, or 6, a 3’ UTR having a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO: 8, or a polyA tail of at least 100 nucleotides. Thus, the claims encompass a vast genus of mRNAs and nucleic acids.
The specification teaches that mRNAs encoding IL-12sc, IL-15 sushi, IFNα, and GM-CSF were modified with mod A (SEQ ID NOs: 38, 44, 50, and 56) or mod B (SEQ ID NOs: 41, 47, 53, and 59), and the combination of modified mRNAs caused tumor regression when injected into mice expressing B16F10 or CT26 tumor.  The specification also discloses human cytokine mixture encoding the human cytokines IL-15 sushi, Il-12sc, GM-CSF, and IFNα2b (SEQ ID NOs: 26, 18, 29, and 23) (ModB). However, the claims encompass a far greater genus of mRNAs and nucleic acids than those encoded by the enumerated nucleic acid sequences. SEQ ID NOs: 18, 23, 26 and 29 range in length from 438 nucleotides to 1623 nucleotides. To meet the 95% identity limitations, the sequences can be varied with as much as 21-81 nucleotides. The allowance for up to 5% nucleic acid variation includes substitutions, deletions, additions, and other variation. Additionally, as noted above, one or more of the mRNA or nucleic 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
With the exception of the mRNAs of SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB), the skilled artisan cannot envision the detailed chemical structure of the encompassed agents, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims 
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines Inc., 107 F.3d 1565,1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.
Regarding the encompassed sequences that encode for the cytokines, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted. Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only 
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods. Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1). One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient. This is particularly true for data on protein function. Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2). Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3). Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2). Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399). As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3). The reference finally cautions that although the current methods seem to capture important features and explain general trends, 
Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity to SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB). Clearly, it could not be predicted that nucleic acids or a variant that shares only partial homology with a disclosed sequence or that is a fragment of a given SEQ ID NO. will function in a given manner (i.e. treat  or reduce the likelihood of a solid tumor). Therefore, only nucleic acids encoding cytokines consisting of the sequences shown in SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB), but not the full breadth of the claims, meet the written description provision of 35 USC 112, first paragraph.
MPEP § 2163.02 states, "[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed'". The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the "written description" inquiry, whatever is now claimed. See Vas-Cath, Inc v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.
Applicant’s Arguments
Applicant argues that the specification supports ample representative embodiments to support the claimed genus of cytokine RNAs. For example, the present specification discloses both human and mouse cytokine RNA mixtures encoding the claimed IL-15 sushi, IL-12sc, GM-CSF, and IFNa cytokines throughout the specification and in the as-filed claims. For example, Table 1 provides mouse and human RNA, DNA, and protein sequences, Examples 3-5 provide an actual reduction to practice of a cytokine mixture commensurate in scope with the pending claims using mouse cytokines, and Example 6 provides an actual reduction to practice of a cytokine mixture commensurate in scope with the pending claims using human cytokines. Applicant argues that the specification describes specification describes mouse ModA SEQ ID NOs: 32, 38, 44, 50, and 56, and mouse mod B SEQ ID NOs: 35, 41, 47, 53, and 59. See, e.g., Table 1 and Examples 3-5.
Response to Arguments 
Applicant’s arguments are fully considered but they are not persuasive. The instant claims encompass a vast genus of RNA sequences that have no correlation between their 
Therefore, neither the instant specification nor the art provides the necessary structure-function correlation for sufficient written description support of the broad and variable genus of methods claimed because (1) a representative number of cytokine RNA variants maintaining the claimed activities were not disclosed in the specification and were not known in the art and (2) an art-recognized structure-function correlation is not present regarding the structure of the sequences and the claimed activities. Accordingly, as set forth above, one of skill in the art would not accept the disclosure of SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB) as representative of all other proteins with 95% identity to SEQ ID NO: 18, 23, 26, 29, 32, 35, 41, 47, 50, 53, 56, and 59 (ModB), each comprising their own modifications and with the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 104, 107-112, 115, 127-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 21-23, 25, 26, 29, 31, 35-39, 47-51, 60, 68-73, 75, 80, 82, 84, 86, 90, and 92-96 of copending Application No. 17/380,249 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to melanoma or a colorectal tumor in a subject in need thereof comprising administering an RNA encoding an IL-12sc protein, an RNA encoding an IL-15 sushi protein, an RNA encoding an IFNα, and an RNA encoding a GM-CSF protein. Both sets of claims recite the same sequences for each of the RNAs. Both sets of claims also recite the same modifications for the RNA, specifically that the RNA comprises a modified nucleoside in place of each uridine, and wherein the modified nucleoside is selected from pseudouridine, N-1methyl-pseudouridine, and 5methyl-uridine. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments Applicant request that the rejection be held in abeyance.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is 
Claims 104, 107-112, 115, 127-187 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 21-23, 25, 26, 29, 31, 35-39, 47-50, 59, 67-72, 74, 79, 81, 83, 85, 89, 91-97, and 99-103 of copending Application No. 17/380,251 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to treating a solid tumor in a subject in need thereof comprising administering an RNA encoding an IL-12sc protein, an RNA encoding an IL-15 sushi protein, an RNA encoding an IFNα, and an RNA encoding a GM-CSF protein. Both sets of claims recite the same sequences for each of the RNAs. Both sets of claims also recite the same modifications for the RNA, specifically that the RNA comprises a modified nucleoside in place of each uridine, and wherein the modified nucleoside is selected from pseudouridine, N-1methyl-pseudouridine, and 5methyl-uridine.  Both sets of claims recite administering an immunotherapy, wherein the immunotherapy is an anti-PD-1 antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s Arguments Applicant request that the rejection be held in abeyance.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. 
MPEP 804 states that a complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action. Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application's claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. Accordingly, the rejection is maintained.
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANDRA DILLAHUNT/Examiner, Art Unit 1646      
                                                                                                                                                                                                  /VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646